189 F.2d 604
In re BEECHER.
Nos. 12084A-1284J, 12216.
United States Court of Appeals, Ninth Circuit.
April 11, 1951.

Before DENMAN, Chief Judge, and STEPHENS and ORR, Circuit Judges.
PER CURIAM.


1
S.P. Beecher, the appellant in the above numbered appeals, has presented to this court various motions in connection with those appeals.


2
Appellant's motion for authority to take such action in the federal court as is permitted by law to compel the Leavenworth Fruit and Cold Storage Company to accord to appellant the full benefit of his membership is dismissed.   This court is not a court of original jurisdiction in bankruptcy matters and has no power to grant the relief sought.  11 U.S.C.A. § 47;  Beecher v. Federal Land Bank of Spokane, 9 Cir., 146 F.2d 934.


3
Appellant's remaining motions, except to the extent that they relate to the appeal from the order of the district court allowing claims and payment of taxes to Chelan County, are to be considered disposed of by our decisions in Nos. 12084A to F, inclusive;  Nos. 12084H to J inclusive;  and No. 12216, without prejudice, however, to any right appellant may have to present to the district court or the conciliation commissioner matters mentioned in the motions.  189 F.2d 604, 605, 606, 607.


4
To the extent that appellant's motions relate to his appeal from the order allowing claims and payment of taxes to Chelan County, jurisdiction is retained until the further order of this court.